DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have resolved the prior-made objections and 35 USC 112(b) rejections, which are withdrawn.
Applicant points to the specification (¶6 of Pre-Grant Publication), regarding advantageous features relating to mesh size and quality.  Meshing alone does not provide a practical application, as it is a mathematical method for providing numerical geometry data.  Applicant further argues that the limitations of claim 1 cannot practically be performed in the human mind.  Applicant highlights the use of CAD models that indicate shapes, but the human mind is more than capable of performing complex shape analysis, and can be used to envision simple models of parts.  This remains true for the features highlighted on p.14 of the remarks.  See the rejection for a breakdown of how a person can mentally (or with aid of pen and pencil) perform these steps.
The use of generic computer components (i.e. processors) was analyzed in the rejection and remains invocation of these components merely as tools.  The features claimed are not "necessarily rooted in CAD technology" - no CAD environment is present in the claims, rather, the data for CAD models is being manipulated.  There are no substantive user interface or visualization systems for a CAD environment claimed, and certainly not leveraged in a manner that necessarily roots the claimed features in CAD technology.  Rather, the claims are generally linked to the field of computer aided design merely by applying their shape analysis and other features to models compatible with CAD.  
In view of the above, the 35 USC 101 rejections are maintained.

Addressing the sections of Muto cited and relied upon to anticipate this feature and its associated limitations, applicant argues that ¶57 and ¶59 of Muto do not disclose a unit that "specifies respective groups corresponding to the specified component parts of the input CAD model from among the specified first groups of the parts from the first CAD model".  In view of the above interpretation where the shape part data of the reference is held to correspond to the groups, this argument remains respectfully not persuasive absent a showing or rationale why the claimed groups would not include the shape part data (under the broadest reasonable interpretation).
Applicant further argues that Muto does not disclose obtaining a part of the first CAD model from among parts of the first CAD model specified in groups, and further does not disclose obtaining a second CAD model based on the obtained part of the first CAD model in the manner claimed.  The discussion set forth above regarding the correspondence of shape part data to groups remains applicable here.  Further, regarding the obtaining a second CAD model, see ¶32 of the reference which 
In view of the above, applicant's arguments are respectfully not persuasive.  The grounds of rejection under 35 USC 102 and 103 are maintained with a few additional citations provided to match newly introduced claim language.  Examiner notes a willingness to consider more detailed remarks that provide specific rationales or analysis explaining why the claimed features differ from those of the reference, as these have the potential to be persuasive (e.g. in an after-final filing).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a model storing unit
a CAD model recognizing unit
a CAD model classifying unit
a group specifying unit
a similar-shape-model search unit, and
a mesh model generating unit
All of these limitations are from claim 1, and appear in the dependents as well.
Claim 5 further recites a dissimilar-part mesh generating unit.  Claims 6-9 recites a duplicated model deleting unit.  Claim 9 recites a CAD model output unit.  Claim 10 recites all of the aforementioned units.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
¶14 of the instant application’s specification sets forth the hardware and software utilized to accomplish the functions set forth above.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an apparatus (system, claims 1-10) or process (method, claims 11-13).  The claims are, however, directed to the abstract idea of a mental process without significantly more. Claim 11 is substantially similar to claim 1, and recites:
A modeling support method to be performed by an information processing device including a processor for executing a program and a memory, the method comprising: (the recitation of the processor and memory is intended use and not positively recited, regardless this would be generic computer components used to perform the generic computer task of executing and storing a program)
storing a combination of a first CAD model and a first mesh model corresponding to the first CAD model, the first CAD model indicating a shape of the predetermined structural object; (a person can accomplish this by memorization or documenting via pen and paper)
recognizing a plurality of shapes of parts of a predetermined structural object indicated by the first CAD model; (a person can mentally recognize component shapes of a model)

receiving an input of a CAD model, (a person can accomplish this via imagination or documenting via pen and paper)
specifying component parts of the input CAD model, and further specifies respective groups corresponding to the specified component parts of the input CAD model from among the specified first groups of the parts from the first CAD model; (a person can mentally assign labels to groups of components in drawings on a paper, or note then with a pen)
searching and obtaining a part of the first CAD model having a shape determined to be most similar to the shape indicated by the specified component part of the input CAD model, from among the parts of the first CAD model in the specified first groups and obtains a second CAD model based on the obtained part of the first CAD model; and (a person can mentally perform shape matching on a drawing or image)
obtaining a mesh model corresponding to the obtained second CAD model, from among the stored first mesh model, and generating a new mesh model corresponding to the input CAD model using the obtained mesh model. (a person can sketch a simple mesh model on paper or imagine one)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor and memory as intended use. The processor and memory are recited at a high-level of generality such that they amounts no more than mere instructions to apply the exception using a generic computer component, and even beyond this, are recited as intended use rather than structural limitations. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claims 1 is ineligible for the same reasons as claim 11, reciting equivalent terminology.
The dependent claims merely recite further details of the model manipulation accomplished that could be performed mentally or with aid of pen and paper.  As such, claims 2-10 and 12-13 remain ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muto (US 2014/0035809 A1).
Regarding Claim 1:
Muto teaches:
a model storing unit that stores a combination of a first Computed Aided Design (CAD) model and a first mesh model corresponding to the first CAD model, the first CAD model indicating a shape of a predetermined structural object; (¶12 an existing analysis model database which stores data of shapes 
a CAD model recognizing unit that recognizes a plurality of shapes of parts of a predetermined structural object indicated by the first CAD model; (¶12 a shape decomposition part extracting module which compares the shape of each existing analysis model before the shape decomposition with the shape of the existing analysis model after the shape decomposition and thereby extracts a shape decomposition part as a part of the existing analysis model where the shape decomposition was executed; ¶32 decomposes the shape of an analysis model generation target (the target of generating an analysis model) into multiple shapes)
a CAD model classifying unit that classifies respective parts of the stored first CAD model into one of a plurality of first groups based on the recognized shapes; (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the shape decomposition part (part where the shape decomposition was executed). The shape decomposition part data includes information on points, lines and faces that were added during the shape decomposition.; see also Figs 8-9 and ¶86 describing decomposition (such as of the triangular prism part 802); examiner notes that a shape part is equivalent to a group here; ¶87 checks whether the analysis model generation target has a part coinciding with the shape decomposition part or not; examiner notes that this illustrates the parts are not single instances of geometry in a model but actual independent parts, each functionally equivalent to the claimed "group"; ¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205 )

specifies component parts of the input CAD model, and specifies respective groups corresponding to the specified component parts of the input CAD model from among the specified first groups of the parts from the first CAD model; (¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205; ¶59 The shape comparison module 160 compares the analysis model generation target with the shape decomposition part and thereby checks whether the analysis model generation target has a part coinciding with the shape decomposition part (S303). The shape comparison module 160 executes this process for every shape decomposition part extracted in the step S302.;p examiner notes that ¶69 further describes breaking the target down into shapes based on matches with the existing parts)
a similar-shape-model search unit that searches and obtains a part of the first CAD model having a shape determined to be most similar to the shape indicated by the specified component part of the input CAD model, from among the parts of the first CAD model in the specified first groups and obtains a second CAD model based on the obtained part of the first CAD model; and (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape correspondence data for the coinciding shape decomposition part and the analysis model generation target by associating the points, lines and faces between each other; ¶32 If the shape of an existing 
a mesh model generating unit that obtains a mesh model corresponding to the obtained second CAD model, from among the stored first mesh model, and generates a new mesh model corresponding to the input CAD model using the obtained mesh model. (¶77 Finally, after all the shape decomposition has been carried out, the hexahedral mesh generating module 180 generates the hexahedral mesh for the decomposed analysis model generation target and outputs the mesh data (S308). The hexahedral mesh can be generated by any existing method; ¶103  The hexahedral mesh generating module 180 generates the hexahedral mesh for each of the decomposed shapes, combines the shapes after the hexahedral mesh generation, and displays the resultant hexahedral mesh of the analysis model generation target in the analysis model generation target display area 704.)

Regarding Claim 2:
Muto teaches:
wherein the CAD model classifying unit recognizes shapes of the parts of the first CAD model parts stored in the model storing unit and (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape correspondence data for the coinciding shape decomposition part and the analysis model generation target by associating the points, lines and faces between each other )
sets the parts of the first CAD model determined to have a shape similar to each other to the same group, thereby classifying the stored parts of the CAD model into one of the plurality of groups. 

Regarding Claim 3:
Muto teaches:
wherein the CAD model classifying unit classifies the parts of the first CAD model classified into the group into a third CAD model representing the group and the other parts of the first CAD model belonging to the representative part of the first CAD model. (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the shape decomposition part (part where the shape decomposition was executed). The shape decomposition part data includes information on points, lines and faces that were added during the shape decomposition.; see also Figs 8-9 and ¶86 describing decomposition (such as of the triangular prism part 802); examiner notes that a shape part is equivalent to a group here; ¶87 checks whether the analysis model generation target has a part coinciding with the shape decomposition part or not; examiner notes that this illustrates the parts are not single instances of geometry in a model but actual independent parts, each functionally equivalent to the claimed "group"; ¶57 the shape decomposition part extracting module 150 aggregates the generated shape 

Regarding Claim 4:
Muto teaches:
wherein the group specifying unit specifies the shape of the component part of the input CAD model, and (¶43  the analysis model generation target data 201 inputted by the input unit 110; ¶49 the input unit 110 of the hexahedral mesh generator loads an analysis model generation target specified by the user; ¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. )
further specifies the group to which the first CAD model including the specified shape belongs as a group corresponding to the specified component part among the classified groups. (¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205; ¶59 The shape comparison module 160 compares the analysis model generation target with the shape decomposition part and thereby checks whether the analysis model generation target has a part coinciding with the shape decomposition part (S303). The shape comparison module 160 executes this process for every shape decomposition part extracted in the step S302.;p examiner notes that ¶69 further describes breaking the target down into shapes based on matches with the existing parts)

Regarding Claim 6:
Muto teaches:

classifies only the CAD model part selected from the plurality of parts of the first CAD model into one of the plurality of groups when the CAD model classifying unit classifies the parts of the first CAD model. (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the shape decomposition part (part where the shape decomposition was executed). The shape decomposition part data includes information on points, lines and faces that were added during the shape decomposition.; see also Figs 8-9 and ¶86 describing decomposition (such as of the triangular prism part 802); examiner notes that a shape part is equivalent to a group here; ¶87 checks whether the analysis model generation target has a part coinciding with the shape decomposition part or not; examiner notes that this illustrates the parts are not single instances of geometry in a model but actual independent parts, each functionally equivalent to the claimed "group"; ¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205 )

Regarding Claim 9:

a CAD model output unit that outputs the classified part of the first CAD model and the new mesh model generated using the obtained part of the second CAD model. (¶12 a coinciding shape decomposition part display/selection module which displays a list of the shape decomposition parts found by the shape comparison module to coincide with at least part of the analysis model generation target on the output device, receives selection of one or more shape decomposition parts from the list by the user of the hexahedral mesh generator, and outputs data of the selected shape decomposition parts;)

Regarding Claim 11:
Muto teaches:
storing a combination of a first CAD model and a first mesh model corresponding to the first CAD model, the first CAD model indicating a shape of the predetermined structural object; (¶12 an existing analysis model database which stores data of shapes of existing analysis models before undergoing shape decomposition for the generation of hexahedral mesh and data of shapes of the existing analysis models after undergoing the shape decomposition)
recognizing a plurality of shapes of parts of a predetermined structural object indicated by the first CAD model; (¶12 a shape decomposition part extracting module which compares the shape of each existing analysis model before the shape decomposition with the shape of the existing analysis model after the shape decomposition and thereby extracts a shape decomposition part as a part of the existing analysis model where the shape decomposition was executed; ¶32 decomposes the shape of an analysis model generation target (the target of generating an analysis model) into multiple shapes)
classifying respective parts of the stored the first CAD model into one of a plurality of first groups based on the recognized shapes; (¶42 aggregates the extracted shape decomposition part data, 
receiving an input of a CAD model, (¶43  the analysis model generation target data 201 inputted by the input unit 110; ¶49 the input unit 110 of the hexahedral mesh generator loads an analysis model generation target specified by the user )
specifying component parts of the input CAD model, and further specifies respective groups corresponding to the specified component parts of the input CAD model from among the specified first groups of the parts from the first CAD model; (¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205; ¶59 The shape comparison module 160 compares the analysis model generation target with the shape decomposition part and thereby checks whether the analysis model generation target has a part coinciding with the shape decomposition part (S303). The shape comparison module 160 executes this process for every shape decomposition part extracted in the step 
searching and obtaining a part of the first CAD model having a shape determined to be most similar to the shape indicated by the specified component part of the input CAD model, from among the parts of the first CAD model in the specified first groups and obtains a second CAD model based on the obtained part of the first CAD model; and (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape correspondence data for the coinciding shape decomposition part and the analysis model generation target by associating the points, lines and faces between each other; ¶32 If the shape of an existing analysis model before the decomposition coincides with at least part of the analysis model generation target, the shape of the analysis model generation target is decomposed by using the coinciding part)
obtaining a mesh model corresponding to the obtained second CAD model, from among the stored first mesh model, and generating a new mesh model corresponding to the input CAD model using the obtained mesh model. (¶77 Finally, after all the shape decomposition has been carried out, the hexahedral mesh generating module 180 generates the hexahedral mesh for the decomposed analysis model generation target and outputs the mesh data (S308). The hexahedral mesh can be generated by any existing method; ¶103  The hexahedral mesh generating module 180 generates the hexahedral mesh for each of the decomposed shapes, combines the shapes after the hexahedral mesh generation, and displays the resultant hexahedral mesh of the analysis model generation target in the analysis model generation target display area 704.)

Regarding Claim 12:
Muto teaches:
outputting the classified part of the first CAD model and the new mesh model generated using the obtained part of the second CAD model. (¶12 a coinciding shape decomposition part display/selection module which displays a list of the shape decomposition parts found by the shape comparison module to coincide with at least part of the analysis model generation target on the output device, receives selection of one or more shape decomposition parts from the list by the user of the hexahedral mesh generator, and outputs data of the selected shape decomposition parts;)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 2014/0035809 A1) in view of Kageura (US 20090060347 A1).
Regarding Claim 5:
Muto teaches:
wherein the mesh model is a first mesh model, wherein the modeling support system further comprises: (¶12 an existing analysis model database which stores data of shapes of existing analysis models before undergoing shape decomposition for the generation of hexahedral mesh and data of shapes of the existing analysis models after undergoing the shape decomposition)
a dissimilar-part mesh generating unit that generates a second mesh model corresponding to the specified component part when the similar-shape-model search unit does not obtain the part of the first CAD model indicating the most similar shape, and (¶110 If no post-decomposition shape data corresponding to the loaded existing analysis model has been stored in the existing analysis model database 140, it means that no shape decomposition part has been extracted from the analysis model; ¶111 For such an existing analysis model from which no shape decomposition part has been extracted, the shape decomposition part extracting module 150 performs the extraction of a shape decomposition part, generates the shape decomposition part data (S1705), and stores the generated shape decomposition part data in the shape decomposition part database 1604; examiner notes that performing this process on the target model as well as the existing models is an obvious modification that falls within the scope of simple substitution of one known element for another to obtain predictable results - the reference discloses both target and existing models in equivalent format, as such the target model can easily be added to the database as an existing model, and the result is predictable in that it provides part data in the same manner as for the existing model, but instead for the target model in this case.  When this is taken with the features from Kageura (see below), this claimed feature is rendered obvious.  In view of this analysis, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the shape extraction of Muto on the target model of Muto to generate new part data for the database 1604.)

wherein the mesh model generating unit generates the new mesh model using the generated second mesh model and the obtained first mesh model. (¶108 The apparatus generates the mesh on each part such that the generated mesh data around the connecting part is matched with the mesh data generated in the remaining areas. The state in which the matching is achieved between the mesh data on the surface of each part, that is, the state in which the mesh data is within the allowable range means that the elements composing the mesh data are not overlapped with each other in the portions other than nodes and that the mesh is generated so as to cover the entire surface of the part)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the mesh matching between connecting parts of Kageura to the separately identified parts of Muto as modified above, in order to greatly reduce the time necessary to create the analysis model for a shape model which is partly modified (Kageura, ¶15).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 2014/0035809 A1) in view of Furuya (US 20120239359 A1).
Regarding Claim 7:
Muto does not teach in particular, but Furuya teaches:
wherein when determining that a quality of a first part of the first CAD model is higher than that of a second part of the first CAD model or a quality of a mesh model corresponding to the first part of the first CAD model is higher than that of a mesh model corresponding to the second part of the second CAD model, (¶68 Accordingly, the operator may make the modification, such as the further mesh segmenting, the erasure of a surplus line segment, and the like while referring to the mesh length that is output from the computer system 100, in order to create the three-dimensional mesh model A' with the meshes that are created to have an improved mesh quality compared to that of the three-dimensional 
the duplicated model deleting unit selects the first part of the first CAD model and classifies the first part of the first CAD model into one of the plurality of groups. (Abstract, obtains a mesh number of each part forming the analyzing target for a case in which a mesh having an arbitrary shape is created by approximating each part by a 3D mesh model based on the mesh length; examiner notes that the aforementioned modification to improve quality set forth by Furuya would be applied to the individual parts in the combination, which are combined into part data sets.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the quality improvement features of Furuya to the models of Muto as modified above, in order to provide an improved mesh quality (Furuya ¶68)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 2014/0035809 A1) in view of Sakairi (US 20090324095 A1).
Regarding Claim 8:
Muto does not teach in particular, but Sakairi teaches:
wherein the duplicated model deleting unit receives an input of the relation from a user and (¶112 the GUI unit 506 displays a pop-up window 2301 as illustrated in FIG. 23 in order to prompt the system user to specify whether similarity in name, similarity in part size, similarity in physical property value, or similarity in weight is the deletion condition. The system user selects and specifies one of the similarity determination methods displayed in the pop-up window 2301)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the deletion features of Sakairi to the models of Muto as modified above, in order to provide an increase in the efficiency in operations of deleting geometric shape data (Sakairi ¶53).

Claim 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 2014/0035809 A1) in view of Kageura (US 20090060347 A1), Furuya (US 20120239359 A1), and Sakairi (US 20090324095 A1).
Regarding Claim 10:
Muto teaches:
wherein the mesh model is a first mesh model, wherein the modeling support system further comprises: (¶12 an existing analysis model database which stores data of shapes of existing analysis models before undergoing shape decomposition for the generation of hexahedral mesh and data of shapes of the existing analysis models after undergoing the shape decomposition)
a dissimilar-part mesh generating unit that generates a second mesh model corresponding to the specified component part when the similar-shape-model search unit does not obtain the part of the first CAD model indicating the most similar shape; (¶110 If no post-decomposition shape data 
a duplicated model deleting unit that determines whether the plurality of parts of the first CAD model satisfying a predetermined relation exist and (¶42 The shape decomposition part data also includes at least topological information, geometrical information, etc. regarding the shape decomposition part, such as information on connective relationship among faces in the shape decomposition part; ¶94 This indicates that a part of the analysis model generation target 601 and the shape decomposition part 901 have the same connective relationship among the corresponding faces ... ¶98 Then, the shape comparison module 160 generates the shape correspondence data )
classifies only the part of the CAD model selected from the plurality of parts of the first CAD model parts into one of the plurality of groups when the CAD model classifying unit classifies the parts 
a CAD model output unit that outputs the classified CAD model part and the new mesh model generated using the obtained part of the second CAD model, (¶12 a coinciding shape decomposition part display/selection module which displays a list of the shape decomposition parts found by the shape comparison module to coincide with at least part of the analysis model generation target on the output device, receives selection of one or more shape decomposition parts from the list by the user of the hexahedral mesh generator, and outputs data of the selected shape decomposition parts;)
wherein the CAD model classifying unit recognizes shapes of the parts of the first CAD model parts stored in the model storing unit and (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In 
sets the parts of the first CAD model determined to have a shape similar to each other to the same group, thereby classifying the stored parts of the CAD model into one of the plurality of groups, (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape correspondence data for the coinciding shape decomposition part and the analysis model generation target by associating the points, lines and faces between each other )
the CAD model classifying unit classifies the parts of the first CAD model classified into the group into a third CAD model representing the group and the other parts of the first CAD model belonging to the representative part of the first CAD model, (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the shape decomposition part (part where the shape decomposition was executed). The shape decomposition part data includes information on points, lines and faces that were added during the shape decomposition.; see also Figs 8-9 and ¶86 describing decomposition (such as of the triangular prism part 802); examiner notes that a shape part is equivalent to a group here; ¶87 checks whether the analysis model generation target has a part coinciding with the shape decomposition part or not; examiner notes that this illustrates the parts are not single instances of geometry in a model but actual independent parts, each functionally equivalent to the claimed "group"; 
the group specifying unit specifies the shape of the component part of the input CAD model, and (¶43  the analysis model generation target data 201 inputted by the input unit 110; ¶49 the input unit 110 of the hexahedral mesh generator loads an analysis model generation target specified by the user; ¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. )
further specifies the group to which the first CAD model including the specified shape belongs as a group corresponding to the specified component part among the classified groups, (¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205; ¶59 The shape comparison module 160 compares the analysis model generation target with the shape decomposition part and thereby checks whether the analysis model generation target has a part coinciding with the shape decomposition part (S303). The shape comparison module 160 executes this process for every shape decomposition part extracted in the step S302.;p examiner notes that ¶69 further describes breaking the target down into shapes based on matches with the existing parts)
Muto does not teach in particular:
the mesh model generating unit generates the new mesh model using the generated second mesh model and the obtained first mesh model,
when determining that a quality of a first part of the first CAD model is higher than that of a second part of the first CAD model or a quality of a mesh model corresponding to the first part of the 
the duplicated model deleting unit selects the first part of the first CAD model and classifies the first part of the first CAD model into one of the plurality of groups, and
the duplicated model deleting unit receives an input of the relation from a user and
classifies the selected part of the first CAD model into one of the plurality of groups according to contents of the received relation.
Kageura teaches:
the mesh model generating unit generates the new mesh model using the generated second mesh model and the obtained first mesh model, (¶108 The apparatus generates the mesh on each part such that the generated mesh data around the connecting part is matched with the mesh data generated in the remaining areas. The state in which the matching is achieved between the mesh data on the surface of each part, that is, the state in which the mesh data is within the allowable range means that the elements composing the mesh data are not overlapped with each other in the portions other than nodes and that the mesh is generated so as to cover the entire surface of the part)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the mesh matching between connecting parts of Kageura to the separately identified parts of Muto as modified above, in order to greatly reduce the time necessary to create the analysis model for a shape model which is partly modified (Kageura, ¶15).
Furuya teaches:
when determining that a quality of a first part of the first CAD model is higher than that of a second part of the first CAD model or a quality of a mesh model corresponding to the first part of the first CAD model is higher than that of a mesh model corresponding to the second part of the second CAD model, (¶68 Accordingly, the operator may make the modification, such as the further mesh 
the duplicated model deleting unit selects the first part of the first CAD model and classifies the first part of the first CAD model into one of the plurality of groups, and (Abstract, obtains a mesh number of each part forming the analyzing target for a case in which a mesh having an arbitrary shape is created by approximating each part by a 3D mesh model based on the mesh length; examiner notes that the aforementioned modification to improve quality set forth by Furuya would be applied to the individual parts in the combination, which are combined into part data sets.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the quality improvement features of Furuya to the models of Muto as modified above, in order to provide an improved mesh quality (Furuya ¶68)
Sakairi teaches:
the duplicated model deleting unit receives an input of the relation from a user and (¶112 the GUI unit 506 displays a pop-up window 2301 as illustrated in FIG. 23 in order to prompt the system user to specify whether similarity in name, similarity in part size, similarity in physical property value, or similarity in weight is the deletion condition. The system user selects and specifies one of the similarity determination methods displayed in the pop-up window 2301)
classifies the selected part of the first CAD model into one of the plurality of groups according to contents of the received relation. (Fig. 21; ¶113 When similarity in name is specified as a deletion 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the deletion features of Sakairi to the models of Muto as modified above, in order to provide an increase in the efficiency in operations of deleting geometric shape data (Sakairi ¶53).

Regarding Claim 13:
Muto teaches:
wherein the mesh model is a first mesh model, wherein the information processing devices further performs: (¶12 an existing analysis model database which stores data of shapes of existing analysis models before undergoing shape decomposition for the generation of hexahedral mesh and data of shapes of the existing analysis models after undergoing the shape decomposition)
generating a second mesh model corresponding to the specified component part when the part of the first CAD model indicating the most similar shape is not obtained; (¶110 If no post-decomposition shape data corresponding to the loaded existing analysis model has been stored in the existing analysis model database 140, it means that no shape decomposition part has been extracted from the analysis model; ¶111 For such an existing analysis model from which no shape decomposition part has been extracted, the shape decomposition part extracting module 150 performs the extraction of a shape decomposition part, generates the shape decomposition part data (S1705), and stores the generated shape decomposition part data in the shape decomposition part database 1604; examiner notes that 
determining whether the plurality of parts of the first CAD model satisfying a predetermined relation exist and (¶42 The shape decomposition part data also includes at least topological information, geometrical information, etc. regarding the shape decomposition part, such as information on connective relationship among faces in the shape decomposition part; ¶94 This indicates that a part of the analysis model generation target 601 and the shape decomposition part 901 have the same connective relationship among the corresponding faces ... ¶98 Then, the shape comparison module 160 generates the shape correspondence data )
classifying only the part of the CAD model selected from the plurality of parts of the first CAD model into one of the plurality of groups when the parts of the first CAD model are classified; (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the shape decomposition part (part where the shape decomposition was executed). The shape decomposition part data includes information on points, lines and faces that were added during the shape decomposition.; see also Figs 8-
outputting the classified part of the CAD model and the new mesh model generated using the obtained part of the second CAD model; (¶12 a coinciding shape decomposition part display/selection module which displays a list of the shape decomposition parts found by the shape comparison module to coincide with at least part of the analysis model generation target on the output device, receives selection of one or more shape decomposition parts from the list by the user of the hexahedral mesh generator, and outputs data of the selected shape decomposition parts;)
recognizing shapes of the stored parts of the first CAD model parts and (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape decomposition part. This means that a part of the analysis model generation target coinciding with the shape decomposition part has been found successfully. In this case, the shape comparison module 160 generates the shape correspondence data for the coinciding shape decomposition part and the analysis model generation target by associating the points, lines and faces between each other )
setting the parts of the first CAD model determined to have a shape similar to each other to the same group, thereby classifying the stored parts of the CAD model into one of the plurality of groups; (¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the 
classifying the CAD model parts classified into the group into the part of the first CAD model representing the group and the other parts of the first CAD model belonging to the representative part of the first CAD model; (¶42 aggregates the extracted shape decomposition part data, and outputs the aggregated data as a shape decomposition part data set 205. The shape decomposition part data set 205 is a set of the shape decomposition part data extracted from the existing analysis models stored in the existing analysis model database 140. The shape decomposition part data is data regarding the shape decomposition part (part where the shape decomposition was executed). The shape decomposition part data includes information on points, lines and faces that were added during the shape decomposition.; see also Figs 8-9 and ¶86 describing decomposition (such as of the triangular prism part 802); examiner notes that a shape part is equivalent to a group here; ¶87 checks whether the analysis model generation target has a part coinciding with the shape decomposition part or not; examiner notes that this illustrates the parts are not single instances of geometry in a model but actual independent parts, each functionally equivalent to the claimed "group"; ¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205 )
specifying the shape of the component part of the input CAD model, and (¶43  the analysis model generation target data 201 inputted by the input unit 110; ¶49 the input unit 110 of the hexahedral mesh generator loads an analysis model generation target specified by the user; ¶69 In the case where the numbers of lines and points, face types, line types, etc. coincide with each other in the step S505 (S506: YES), a part of the analysis model generation target coincides with the shape 
specifying the group to which the first CAD model including the specified shape belongs as a group corresponding to the specified component part among the classified groups; (¶57 the shape decomposition part extracting module 150 aggregates the generated shape decomposition part data and outputs the aggregated data as the shape decomposition part data set 205; ¶59 The shape comparison module 160 compares the analysis model generation target with the shape decomposition part and thereby checks whether the analysis model generation target has a part coinciding with the shape decomposition part (S303). The shape comparison module 160 executes this process for every shape decomposition part extracted in the step S302.;p examiner notes that ¶69 further describes breaking the target down into shapes based on matches with the existing parts)
Muto does not teach in particular:
generating the new mesh model using the generated second mesh model and the obtained first mesh model;
selecting the first part of the first CAD model and classifying the first part of the first CAD model into one of the plurality of groups ...
... when determining that a quality of a first part of the first CAD model is higher than that of a second part of the second CAD model or a quality of a mesh model corresponding to the first part of the first CAD model is higher than that of a mesh model corresponding to the second part of the second CAD model; and
receiving an input of the relation from a user and
classifying the selected part of the first CAD model into one of the plurality of groups according to contents of the received relation.
Kageura teaches:

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the mesh matching between connecting parts of Kageura to the separately identified parts of Muto as modified above, in order to greatly reduce the time necessary to create the analysis model for a shape model which is partly modified (Kageura, ¶15).
Furuya teaches:
selecting the first part of the first CAD model and classifying the first part of the first CAD model into one of the plurality of groups ... (Abstract, obtains a mesh number of each part forming the analyzing target for a case in which a mesh having an arbitrary shape is created by approximating each part by a 3D mesh model based on the mesh length; examiner notes that the aforementioned modification to improve quality set forth by Furuya would be applied to the individual parts in the combination, which are combined into part data sets.)
... when determining that a quality of a first part of the first CAD model is higher than that of a second part of the second CAD model or a quality of a mesh model corresponding to the first part of the first CAD model is higher than that of a mesh model corresponding to the second part of the second CAD model; and (¶68 Accordingly, the operator may make the modification, such as the further mesh segmenting, the erasure of a surplus line segment, and the like while referring to the mesh length that is output from the computer system 100, in order to create the three-dimensional mesh model A' with the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the quality improvement features of Furuya to the models of Muto as modified above, in order to provide an improved mesh quality (Furuya ¶68)
Sakairi teaches:
receiving an input of the relation from a user and (¶112 the GUI unit 506 displays a pop-up window 2301 as illustrated in FIG. 23 in order to prompt the system user to specify whether similarity in name, similarity in part size, similarity in physical property value, or similarity in weight is the deletion condition. The system user selects and specifies one of the similarity determination methods displayed in the pop-up window 2301)
classifying the selected part of the first CAD model into one of the plurality of groups according to contents of the received relation. (Fig. 21; ¶113 When similarity in name is specified as a deletion condition in S2104, the process proceeds to S2105. In S2105, the name input area in the pop-up window 1201 in FIG. 12 displays the name of the base part input in that area (S1002), and thereafter, processes similar to those in FIG. 10 are performed ... After the processes in S2105, S2106, S2107, and S2108, the process proceeds to S910 in FIG. 9, and the corresponding data is deleted.; examiner notes that classifying parts into a group is equivalent to the reference generating a set of corresponding data which is then deleted.)
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BIJAN MAPAR/              Primary Examiner, Art Unit 2147